Citation Nr: 1809535	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating for right vocal cord paralysis, status post arytenoidplasty.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to August 1991 and from May 1993 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran developed right vocal cord paralysis as a complication of cervical spine surgery.  In November 2006, he underwent arytenoidoplasty of the right vocal cord.

In August 2012, the RO granted service connection for right vocal cord paralysis, status post artenoidoplasty and assigned a noncompensable rating under Diagnostic Code 8210.

On VA examination in July 2016, the Veteran reported that he cannot talk loud and that his voice gets fatigued after talking for a while.  He reported he had to use a special voice adaptor to amplify his voice.  In a November 2016 private treatment record it was reported that the Veteran's previously placed implant was in a good position, but that there was still a bit of a gap with the vocal cords when he speaks, which is why he didn't have a strong voice.  On VA examination in February 2017, the Veteran reported that he has to stop in between speaking.  

While the VA examiners noted that the Veteran's right vocal cord was paralyzed, the current severity of the Veteran's right vocal cord paralysis remains unclear (i.e., incomplete, moderate; incomplete, severe; or complete).  Accordingly, the Board finds that a new examination is needed to determine the current severity of the right vocal cord paralysis, status post arytenoidplasty.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected right vocal cord paralysis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's right vocal cord paralysis.  The examiner should describe the severity of the right vocal cord paralysis -- specifically, whether the paralysis is incomplete, moderate; incomplete, severe; or complete.

All objective and subjective symptoms should be reported in detail.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




